Citation Nr: 1629446	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  08-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in November 2011, at which time the Board denied service connection for type II diabetes mellitus.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in April 2013 vacating the Board's November 2011 decision and remanding the case for additional reasons and bases.  The case returned to the Board in January 2014, at which time the Board again denied service connection for type II diabetes mellitus.  The Veteran appealed the Board's decision, and in a Joint Motion for Remand (JMR) granted by the Court in May 2015, the parties agreed to vacate the January 2014 Board decision, and remand the case for additional development.  Accordingly, the Board remanded this matter for additional development in July 2015.  It is now again before the Board.


FINDING OF FACT

Diabetes mellitus type II was not present in service or manifest to any degree within one year after discharge from service, and any currently diagnosed diabetes mellitus type II is not attributable to any event, injury, or disease during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service military treatment records, private treatment records, and VA examination records have been obtained and considered.  

In July 2015, the Board remanded this matter for VA examination.  VA examination relating to the Veteran's diabetes claim was conducted in February 2016 and medical opinion was obtained.  The February 2016 examination substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examination and associated reports are adequate, having been performed by an examiner with appropriate expertise, who had knowledge of the necessary context, and adequately explained the conclusion expressed.  Along with the other evidence of record, there is sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For certain chronic diseases, such as diabetes mellitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran claims that her currently diagnosed type II diabetes mellitus is related to service, to include weight issues beginning in service.  

The Veteran's service treatment records do not note treatment for, or a diagnosis of, diabetes mellitus type II.  The Veteran's participation in a weight management and dietary program due to obesity is well-documented in the service treatment records.  Laboratory findings showed normal glucose levels throughout the Veteran's service.

Several years after service, in April 2003, the Veteran underwent a private cardiac evaluation after reporting symptoms of chest pains and dizziness for one month.  The private treatment record noted that the Veteran's medical history was negative for diabetes.  The Board recognizes the Veteran's contention that a physician told her that diabetes can exist but remain undiagnosed for years.  The Board indeed recognizes that this April 2003 record may include the initial manifestations of symptoms of diabetes.  There is no indication, either in the medical record or in the Veteran's statements, of symptoms experienced prior to that date.  

In a June 2006 medical record, the Veteran described herself as borderline diabetic and her history of obesity was noted.  In August 2006, impaired fasting glucose and obesity were noted, among other conditions.  The Veteran was diagnosed with diabetes mellitus type II in August 2006.  In September 2006 treatment records, the Veteran's family history of diabetes mellitus, for her brother and maternal grandmother, was noted.

A July 2007 private treatment record shows the doctor's opinion that a variety of comorbidities, to include diabetes mellitus, were either exacerbated by, or directly attributable to the Veteran's morbid obesity.  

In February 2016, the Veteran underwent VA examination.  The VA examiner noted the Veteran's 2006 diabetes mellitus type II diagnosis.  After examination and review of the records, the examiner opined that it was less likely than not that the  Veteran's diabetes mellitus type II was incurred in or caused by service, to include her in-service participation in a weight management and diet program due to obesity.  The examiner explained that the Veteran has a strong family history of obesity and of diabetes.  The examiner cited medical studies that found that individuals with a family history of diabetes were 2 to 6 times more likely to develop type II diabetes compared with those without such family history.  The examiner explained that while excess weight and obesity are established risk factors for type II diabetes, as most people with type II diabetes are obese, most obese individuals do not develop type II diabetes.  Instead, complex variables contribute to the likelihood that one will develop type II diabetes, including genetic predisposition and behavioral and environmental factors.  The examiner noted that the Veteran may have had an issue with weight maintenance even before entry into service, as her enlistment weight was not the ideal body weight but was borderline.  The examiner also noted that the Veteran's weight at the time of her first diabetic symptoms in 2003 was 244 pounds, which was 72 pounds more than her weight in service.  The examiner concluded that the most predictive factor for the Veteran's obesity and diabetes was her family history, which made her genetically susceptible to developing type II diabetes mellitus.

The examiner further explained that the Veteran's initial in-service weight gain was the result of two pregnancies from 1990 to 1992, and that the weight gain was within the acceptable range for a normal pregnancy.  The examiner noted that the Veteran's post-partum weight after the birth of her second child was normal for the general population, even though it exceeded the Air Force requirements.  The examiner also noted that records showed that the Veteran was able to lose weight by following a weight management plan in service, and was able to maintain her weight after a bariatric surgery in November 2007 (by diet and exercise), which both suggested that the Veteran's weight could be maintained with proper diet, exercise, and behavioral modification.  

The examiner also noted that there was no evidence of gestational diabetes, glucose intolerance, or type II diabetes mellitus in the records during service or within one year after service.

The Board finds highly probative the VA medical opinion that the Veteran's type II diabetes mellitus did not manifest in service or within one year of service and was not related to service, to include her in-service weight issues.  The examiner's opinion is supported by a rationale that the Veteran's diabetes and obesity were related to her genetic predisposition (as evidenced by her family history) and behavioral and environmental factors.  The opinion is supported by citations to medical studies, and is consistent with the Veteran's medical records and her own statements.  Indeed, the Veteran reported that her family physician told her that her diabetes was due to her weight and family history.  The February 2016 VA opinion addresses the in-service manifestations directly and is the most probative and adequate medical opinion of record, and the record does not contain any contradictory medical opinion.  

The only other opinion of record is that of the Veteran.  She asserts that her diabetes is attributable to her service, including her in-service weight gain.  The Veteran is capable of observing symptoms related to her obesity and type II diabetes mellitus.  In addition, in many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, that opinion is afforded more weight.  The Board therefore finds that the evidence weighs in favor of a finding that the Veteran's diabetes did not manifest in service, or within a year of separation from service, and is not otherwise related to service.

In addition, the Board notes that obesity is not a condition for which service connection can be granted.  See generally, 38 C.F.R. Part 4 (Schedule for Rating Disabilities) (2015).  Under applicable VA regulations, the term "disability" refers to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1. VA's Schedule for Rating Disabilities does not contemplate a disability rating for obesity and there exists no statutory or legal guidance to allow for such a consideration.  

For the above reasons, the Board finds that the Veteran's type II diabetes mellitus was not incurred in service, did not manifest within one year of separation from service, and is not otherwise related to service.  Accordingly, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


